Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This office action is in response to communication filed 12/30/20.
Response to Amendment
	The examiner acknowledges the amendment of claims 1 and 11.
Response to Arguments
         In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The reference of Takenaka et al. teaches a reader disposed at the entry gate and configured to read personal information of each user entering the management area (col. 4 lines 29-33) and an authenticator configured to authenticate the personal information recorded in the storage by collating the personal information with the personal authentication information stored in the database (col. 4 lines 42-63). The system of Takenaka is used for controlling entry to or exit from a secure area (col. 4 lines 29-41) and teaches using the history data of a person obtained at an entry/exit point to later use in authenticating a person at enter/exit point (col. 9 line 52-col. 10 line 21).






	Regarding applicant’s argument regarding the reference of Wallerstorfer, the reference of permitting the entry of a user without authenticating the user by collating the personal information ready by the reader with the personal authentication information stored in the database (paragraph 029). 






	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. US Patent 8922336 in view of Adolfsson et al. US Patent 9286741 and further in view of Wallerstorfer US Patent Application Publication 20060167833.


           Regarding claim 1, Takenaka et al. teaches an entry/exit management system for managing entry/exit of a plurality of users in a management area through personal authentication, the system comprising:

an entry gate configured to restrict entry of users into the management area (col. 4 lines 25-33);

a reader disposed at the entry gate and configured to read personal information of each user entering the management area (col. 4 lines 29-33);

a storage configured to record the personal information read by the reader (col. 3 lines 35-42,col. 7  lines 35-45);

a database configured to store in advance personal authentication information for authenticating the plurality of users (col. 5 lines 53-63,col. 6 lines 10-21);

an authenticator configured to authenticate the personal information recorded in the storage by collating the personal information with the personal authentication information stored in the database (col. 4 lines 42-63);

an exit gate configured to restrict exit of users from the management area (col. 5 lines 10-19); and

a controller configured to set a first operation mode for the entry/exit management system in which the reader is configured to read the personal information of each user entering the management area and control the entry gate to permit the entry of the respective users only by reading the personal information  (col. 4 line 64-col. 5 line 19). Takenaka is not explicit in teaching the limitation of after allowing the entry 
	It would have been obvious to one of ordinary skill in the art to modify the system of Takenaka as disclosed by Adolfson because such modification increases the security of the access control system by preventing the identity device from been handed to a second person after a first person has passed through a controlled passage. Permitting the entry of a user without authenticating the user by collating the personal information ready by the reader with the personal authentication information stored in the database further simplify the process of granting access.





     Regarding claim 3, Takenaka teaches the controller of the entry/exit management system is configured to switch between the first operation mode and the second operation mode (the system authenticate the entry or exit of an individual (col. 4 lines 42-63).
         Regarding claim 6, Takenaka teaches a plurality of readers disposed in the management area and configured to read the personal information from respective RFID tags of each of the plurality of users located in the management area (col. 4 lines 29-41,col. 5 lines 6-9,col. 5 lines 28-32); and
a position identification system configured to identify a position of each of the plurality users located in the management area based on the read personal information read by the plurality of readers in the management area (col. 7 lines 7-20).
	Regarding claim 7, Takenaka is silent on teaching the read personal information is biological information of each respective user, and the reader is a biological information reader. Adolfsson et al. in an analogous art teaches the read personal information is biological information of each respective user, and the reader is a biological information reader (col. 6 lines 6-11).
	It would have been obvious to one of ordinary skill in the art to modify the system of Takenaka as disclosed by Adolfson because biometric represents an alternative and reliable means for uniquely identify a user and further increases security of the access control system. 
           Regarding claim 8, Takenaka teaches the read personal information is ID information of each respective user, and the reader is an ID reader (col. 4 lines 34-63).
	Regarding claim 9, Takenaka teaches the read information is RFID information and the reader is a RFID reader (col. 4 lines 29-41,col. 5 lines 6-9,col. 5 lines 28-32) but is silent on teaching the personal information is biological information the reader includes a biological information reader. Adolfsson et al. 
           It would have been obvious to one of ordinary skill in the art to modify the system of Takenaka as disclosed by Adolfson because biometric represents an alternative and reliable means for uniquely identify a user and further increases security of the access control system. 

             Regarding claim 10, Takenaka teaches the recorded personal information is concurrently collated for a plurality of the respective users at a time with the personal authentication information stored in advance in the database (col. 4 lines 42-63).

           Regarding claim 11, Takenaka teaches an entry/exit management method for managing entry/exit of a plurality of users in a management area through personal authentication, the method comprising:

reading personal information of each user at an entry gate configured to restrict entry of each respective user into the management area (col. 4 lines 25-33);

recording the read personal information (col. 3 lines 35-42, col. 7  lines 35-45);

authenticating the recorded personal information by collating the recorded personal information with personal authentication information recorded in advance in a database ; (col. 4 lines 42-63)

setting a first operation mode for the entry/exit management method in which each of the users, after only reading the personal information read is permitted to enter the management area through the entry gate (col. 4 line 64-col 5 lines19). Takenaka is not explicit in teaching the limitation of after permitting a respective user to enter the management area through the entry gate, authenticating the personal 


           It would have been obvious to one of ordinary skill in the art to modify the system of Takenaka as disclosed by Adolfson because such modification increases the security of the access control system by preventing the identity device from been handed to a second person after a first person has passed through a controlled passage. Permitting the entry of a user without authenticating the user by collating the personal information ready by the reader with the personal authentication information stored in the database further simplify the process of granting access.

         Regarding claim 12, Takenaka teaches the controller is further configured to set a second operation mode for the entry/exit management system in which the entry gate is configured to permit the entry of 

          Regarding claim 13, Takenaka teaches the controller of the entry/exit management system is configured to switch between the first operation mode and the second operation mode (the system authenticate the entry or exit of an individual (col. 4 lines 42-63).

            Regarding claim 16, Takenaka teaches a plurality of readers disposed in the management area and configured to read the personal information from respective RFID tags of each of the plurality of users located in the management area (col. 4 lines 29-41,col. 5 lines 6-9,col. 5 lines 28-32); and
a position identification system configured to identify a position of each of the plurality users located in the management area based on the read personal information read by the plurality of readers in the management area (col. 7 lines 7-20).
           Regarding claim 17, Takenaka is silent on teaching the read personal information is biological information of each respective user, and the reader is a biological information reader. Adolfsson et al. in an analogous art teaches the read personal information is biological information of each respective user, and the reader is a biological information reader (col. 6 lines 6-11).
	It would have been obvious to one of ordinary skill in the art to modify the system of Takenaka as disclosed by Adolfson because biometric represents an alternative and reliable means for uniquely identify a user and further increases security of the access control system. 

           Regarding claim 18, Takenaka teaches the personal read information is ID information of each respective user, and the reading of the personal information comprises reading the ID information of each respective user (col. 4 lines 34-63).
         Regarding claim 19, Takenaka teaches the read information is RFID information and the reader is a RFID reader (col. 4 lines 29-41,col. 5 lines 6-9,col. 5 lines 28-32) but is silent on teaching the personal 
           It would have been obvious to one of ordinary skill in the art to modify the system of Takenaka as disclosed by Adolfson because biometric represents an alternative and reliable means for uniquely identify a user and further increases security of the access control system. 
         Regarding claim 20, Takenaka teaches collating the recorded personal information for a plurality of the respective users at a concurrent time with the personal authentication information stored in advance in the database (col. 4 lines 42-63).


Claim 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. US Patent 8922336 in view of Adolfsson et al. US Patent 9286741 in view of Wallerstorfer US Patent Application Publication 20060167833 and further in view of Mardirossian US Patent Application Publication 20070168390.
Regarding claim 4,14, Takenaka in view of Adolfsson is silent on teaching the reader disposed at the entry gate is configured to detected a number of the plurality of users standing in line at the entry gate based on the read personal information of each of the respective users. Mardirossian in an analogous art teaches configuring a reader at the entry gate to detect a number of the plurality of users standing in line at the entry gate based on the read personal information of each of the respective users (paragraph 021).
It would have been obvious to one of ordinary skill in the art to modify the system of Takenaka in view of Adolfsson in view of Wallerstorfer as disclosed by Mardirossian because such modification allows corrective action to be taken to avoid line backup and increases the convenience of the access control system to the users.
5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al. US Patent 8922336 in view of Adolfsson et al. US Patent 9286741 in view of Wallerstorfer US Patent Application Publication 20060167833 in view of Mardirossian US Patent Application Publication 20070168390 and further in view of Kucer US Patent Application Publication 20090090063.
        Regarding claims 5 and 15, Takenaka in view of Adolfsson is silent on teaching the controller of the entry/exit management system is configure to switch from the second operation mode to the first operation mode when the detected number of the plurality of users standing in line at the entry gate exceeds a predetermined threshold number. Mardirossian teaches moving users to a different line when line backup is detected (paragraph 034) and the reference of Kucer teaches changing the operation mode of the entry exit system by changing from the exit mode to an entry mode based on an emergency situation (paragraph 032).
	It would have been obvious to one of ordinary skill in the art for the controller is configured to switch from the second operation mode to the first operation mode when the detected number of the plurality of users standing in line at the entry gate exceeds a predetermined threshold number because the system of Takenaka in view of Adolfsson  in view of Wallerstorfer in view of Mardirossian moving users to a different line when line backup is detected and changing the operation mode of the entry exit system by changing from the exit mode to an entry mode allows user to be moved to a different line.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683